     Case 2:17-cv-01033-JCM-GWF Document 111 Filed 12/03/18 Page 1 of 4



 1   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 2   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 3   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone: (702) 629-7900
 5   Facsimile: (702) 629-7925
     E-mail:    jag@mgalaw.com
 6              djb@mgalaw.com

 7   Attorneys for First 100, LLC and Jay Bloom

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11
     THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-01033-JCM-GWF
12   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF                    STIPULATION AND REQUEST TO
13   CWALT, INC., ALTERNATIVE LOAN TRUST              EXTEND TIME FOR FIRST 100, LLC
     2005-56, MORTGAGE        PASSTHROUGH             AND JAY BLOOM TO FILE A RESPONSE
14
     CERTIFICATES, SERIES 2005-56                     TO ALAN LAHRS AND THERESA
15                                                    LAHRS, AS TRUSTEES OF THE LAHRS
                          Plaintiff,                  FAMILY TRUST’S CROSS-CLAIM
16                                                    AGAINST FIRST 100, LLC AND THIRD-
     vs.                                              PARTY COMPLAINT AGAINST JAY
17                                                    BLOOM (ECF No. 75)
18   CHRISTOPHER     COMMUNITIES          AT
     SOUTHERN HIGHLANDS GOLF CLUB (First Request)
19   HOMEOWNERS ASSOCIATION; KUPPERLIN
     LAW GROUP, LLC; FIRST 100, LLC; ALAN
20   LAHRS AND THERESA LARHS AS
     TRUSTEES OF THE LAHRS FAMILY TRUST;
21   DOE INDIVIDUALS 1-X, inclusive; and ROE
22   CORPORATIONS I-X, inclusive,

23                        Defendants.

24   CHRISTOPHER COMMUNITIES AT
     SOUTHERN HIGHLANDS GOLF CLUB
25
     HOMEOWNERS ASSOCIATION,
26
                         Cross-Claimant,
27
     vs.
28


                                                  1
     Case 2:17-cv-01033-JCM-GWF Document 111 Filed 12/03/18 Page 2 of 4



 1   KUPPERLIN LAW GROUP, LLC,
 2                        Cross-defendant

 3

 4

 5
     KUPPERLIN LAW GROUP, LLC
 6
                         Counter-Claimant
 7
     vs.
 8
     NATALIE L. WINSLOW, an individual,
 9
                           Counter-defendant.
10

11   ALAN LAHRS AND THERESA LAHRS AS
     TRUSTEES OF THE LAHRS FAMILY
12   TRUST, a trust established under the laws of the
     State of Nevada,
13

14                       Cross-Claimant

15   vs.
     CHRISTOPHER COMMUNITIES AT
16
     SOUTHERN HIGHLANDS GOLF CLUB
17   HOMEOWNERS ASSOCIATION, A
     HOMEOWNER’S ASSOCIATION
18   GOVERNED BY THE LAWS OF THE STATE
     OF NEVADA; KUPPERLIN LAW GROUP,
19   LLC, a Nevada limited liability company;
     FIRST 100, LLC, a Nevada limited liability
20
     company,
21

22                       Cross-Defendants.

23

24

25

26

27

28


                                                        2
     Case 2:17-cv-01033-JCM-GWF Document 111 Filed 12/03/18 Page 3 of 4



 1   ALAN LAHRS AND THERESA LAHRS AS
     TRUSTEES OF THE LAHRS FAMILY
 2   TRUST, a trust established under the laws of the
     State of Nevada,
 3

 4                        Third-Party Plaintiff,

 5   vs.
     JAY BLOOM, an individual, DOE
 6
     INDIVIDUALS I-X inclusive; and ROE
 7   CORPORATIONS I-X, inclusive,

 8                          Third-Party Defendants.
 9

10          Cross-Defendant FIRST 100, LLC (“First 100”) and Third-Party Defendant JAY BLOOM
11   (“Bloom”), by and through their attorneys, the law firm of MAIER GUTIERREZ & ASSOCIATES, and
12   Alan Lahrs and Theresa Lahrs as Trustees of the Lahrs Family Trust, by and through their attorneys,
13   HUTCHISON & STEFFEN, PLLC and JEFFREY R. ALBREGTS, LLC, hereby STIPULATE AND AGREE
14   that First 100 and Bloom’s deadline to file a response to Alan Lahrs and Theresa Lahrs as Trustees
15   of the Lahrs Family Trust’s Answer to Complaint, Cross Claims, and Third-Party Complaint (ECF
16   No. 75) should be extended from December 4, 2018 to and including Friday, January 4, 2019.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        3
     Case 2:17-cv-01033-JCM-GWF Document 111 Filed 12/03/18 Page 4 of 4



 1          This extension is requested by First 100 and Bloom, as additional time is needed to prepare a

 2   thorough response. This brief extension will not unduly delay this matter in any way.

 3    DATED this 3rd day of December, 2018.               DATED this 3rd day of December, 2018.

 4    MAIER GUTIERREZ & ASSOCIATES                        HUTCHISON & STEFFEN, PLLC
 5
      __/s/ Danielle J. Barraza________________           _/s/ Todd W. Prall_____________________
 6    JOSEPH A. GUTIERREZ, ESQ.                           JOHN T. STEFFEN. ESQ.
      Nevada Bar No. 9046                                 Nevada Bar No. 4390
 7    DANIELLE J. BARRAZA, ESQ.                           TODD W. PRALL, ESQ.
      Nevada Bar No. 13822                                Nevada Bar No. 9154
 8    8816 Spanish Ridge Avenue                           Peccole Professional Park
      Las Vegas, Nevada 89148                             10080West Alta Drive, Suite 200
 9    Attorneys for Plaintiff/Counter-Defendant           La Vegas, Nevada 89145
      Panda LLC Series 2052 Houdini Street                Attorneys for Defendants Alan Lahrs and
10                                                        Theresa Lahrs as Trustees of the Lahrs
                                                          Family Trust
11
     DATED this 3rd day of December, 2018.
12
     JEFFREY R. ALBREGTS, LLC
13

14   __/s/ Jeffrey R. Albregts_______________
15   JEFFREY R. ALBREGTS, ESQ.
     Nevada Bar No. 66
16   701 Shadow Lane, Suite 150
     Las Vegas, Nevada 89106
17   Attorneys for Third-Party Complainants
     Alan Lahrs and Theresa Lahrs as Trustees
18   of the Lahrs Family Trust

19

20
                           IT IS SO ORDERED.
21
                                                 DATED ________________
                                                       December 4, 2018.2018.
22

23
                                                 _________________________________
24                                               UNITED SSTATES
                                                 UNITED  TATES DISTRICT JUDGE JUDGE
                                                                 MAGISTRATE
25

26

27

28


                                                      4
